--------------------------------------------------------------------------------

Exhibit 10.45


JOINDER TO


AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT AND


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


THIS JOINDER (this “Joinder”) is made and entered into as of January 15, 2008 by
and among TSG Holdings Corp., a Delaware corporation (the “Company”) and
Participatiemaatschappij Giraffe B.V., a limited liability company organized
under the laws of The Netherlands (the “Investor”).  Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Amended and Restated Securities Holders Agreement, dated as of May 16, 2007 by
and among the Company, The Sheridan Group Holdings (BRS), LLC, The Sheridan
Group Holdings (Jefferies), LLC, Participatiemaatschappij Neushoorn B.V., a
limited liability company organized under the laws of The Netherlands
(“Neushoorn”), Participatiemaatschappij Olifant B.V., a limited liability
company organized under the laws of The Netherlands (“Olifant” and together with
Neushoorn, the “Euradius Investors”) and the other investors of the Company
named therein (the “Securities Holders Agreement”).


WHEREAS, as of October 21, 2007, each of the Euradius Investors merged with and
into the Investor, with the Investor being the surviving company.  As a result
of the merger, the Investor has acquired 6,112.98104 shares of the Company’s
Series B 10% Cumulative Compounding Preferred Stock (the “Series B Preferred
Stock”) and 80,258.644 shares of the Company’s Common Stock (the “Common Stock”)
from Neushoorn and 2,292.05270 shares of the Series B Preferred Stock and
30,092.854 shares of the Common Stock from Olifant (the “Transferred
Interest”).  The Company requires that the Investor, as a condition to the
Investor being a Permitted Transferee of the Euradius Investors, execute an
agreement expressly agreeing to become bound by and a party to the provisions of
the Securities Holders Agreement.


WHEREAS, in connection with the Investor joining the Securities Holders
Agreement, the Investor and the other parties hereto would like the Investor to
become bound by and a party to the provisions of the Amended and Restated
Registration Rights Agreement dated as of May 16, 2007 by and among the Company,
The Sheridan Group Holdings (BRS), LLC, The Sheridan Group Holdings (Jefferies),
LLC, the Euradius Investors and the other investors of the Company named therein
(the “Registration Rights Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:


1.           Agreement to be Bound.  The Investor hereby agrees that upon
execution of this Joinder by Investor, the Investor shall become a party to the
Securities Holders Agreement and the Registration Rights Agreement and shall be
fully bound by and subject to, and have all of the rights and benefits of, all
of the covenants, terms and conditions of the Securities Holders Agreement and
the Registration Rights Agreement including, without limitation, Article II of
the Securities Holders Agreement.

 
A-1

--------------------------------------------------------------------------------

 

2.           Representations and Warranties of the Investor.  The Investor
represents and warrants to the Company as follows:


(a)         The Investor is a Permitted Transferee of the Euradius Investors.


(b)         The Investor is a private limited liability company duly organized,
validly existing, and in good standing under the laws of the Netherlands and has
all requisite power and authority to execute this Joinder and to perform its
obligations hereunder without the need for the consent of any other person
(other than such consents as have heretofore been obtained).


(c)         This Joinder has been duly authorized by all necessary action, has
been duly executed and delivered by the Investor and constitutes the legal,
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms.


(d)         No action, suit, proceeding or investigation is pending or, to the
Investor’s knowledge, threatened, against the Investor with respect to the
execution and delivery of this Joinder or the consummation by the Investor of
the transactions contemplated hereby.


(e)         The Investor is an “accredited investor” as such term is defined in
Rule 501(a) promulgated under the Securities Act of 1933, as amended.


(f)          The Investor is acquiring the Transferred Interest for its own
account for investment purposes only and not with a view to any further resale
or distribution of the Transferred Interest that would violate the Securities
Act of 1933, as amended (the “Securities Act”) or the applicable state
securities laws of any state.  The Investor will not distribute the Transferred
Interest in violation of the Securities Act or the applicable securities laws of
any state.


(g)         The Investor has sufficient investment experience as to be able to
understand the merits and risks of an investment in the Company.  The Investor
understands the Transferred Interest has not been registered under the
Securities Act or applicable state securities laws, must be held indefinitely
unless subsequently registered under the Securities Act and any applicable state
securities laws or unless an exemption from such registration becomes or is
available and may not be sold or transferred without the consent of the Company.


(h)         The Investor has received a copy of and has had an opportunity to
review the Securities Holders Agreement and the Registration Rights
Agreement.  The Investor has also received or has been afforded access to such
other information concerning the Company and its business as the Investor has
deemed necessary to make an informed investment decision.  The Investor has had
an opportunity to ask questions and receive answers to any questions Investor
may have to be able to evaluate the merits and risks of an investment in the
Company.


3.           Notices.  All notices and other communications which are required
or permitted hereunder shall be delivered in accordance with Section 5.4 of the
Securities Holders Agreement except that notices to the Investor, as successor
in interest to the Euradius Investors, shall be delivered to:

 
A-2

--------------------------------------------------------------------------------

 

If to the Investor:


Participatiemaatschappij Giraffe B.V.
Koestraat 44
Zwolle, Netherlands
Attn:
Fax:


4.           Successors and Assigns.  Subject to the provisions of the
Securities Holders Agreement and the Registration Rights Agreement, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and the
Investor and their respective successors and assigns.


5.           Counterparts.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


6.           Governing Law.  This Joinder shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to its
choice of law or conflict of law provisions thereof


7.           Descriptive Headings.  The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.

 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.



 
TSG HOLDINGS CORP.
             
By:  
/s/ John A. Saxton
   
Name:  John A. Saxton
   
Title:  President
             
PARTICIPATIEMAATSCHAPPIJ GIRAFFE B.V.
             
By:  
/s/ Ronald Hof
   
Name:  Ronald Hof
   
Title:  Managing Director

 
 
A-4

--------------------------------------------------------------------------------